Case 1:03-md-01570-GBD-SN Document 5607-1 Filed 01/15/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

This document relates to:
Laurence Schlissel et al. v. Islamic Republic of Iran, No. 1:18-cv-05331 (GBD) (SN)

eB) ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
OF SCHLISSEL PLAINTIFES IDENTIFIED IN EXHIBITS A AND B IIL

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Schlissel JH, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on June 21, 2019 (ECF No. 4598), together with the entire record in this
case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C, § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Schlissel I, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100229562.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5607-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Schlissel ITI, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
17 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-! to B-17 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229562.1
Case 1:03-md-01570-GBD-SN Document 5607-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Schlisse/ Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

GEORG DANIELS
ited Stafés District Judge
Dated: New York, New York

——F£8°0'5 2029

docs-100229562.1
Case 1:03-md-01570-GBD-SN Document 5607-2 Filed 01/15/20 Page i of 2

 
000‘00S‘8$ TWLOL

000‘00S‘8S eyaysey uosdwioyl

 

GUuepeceg 11/6 JO eweN jse7 Aq Ajjeonaqeydy)

jassyyog -Y "X3

74072 aed OZ/ST/TO Pally z-209S JUsWND0g NS-ddD-0Z4ST0-pw-E0:T aseD
Case 1:03-md-01570-GBD-SN Document 5607-3 Filed 01/15/20 Page 1 of 2

 

 
pS aN ON Rw Nw BS

MON OM NP bP Re RR ee oe PE Rp OR
WNP SP PN ATR wWN PS

Case 1:03-md-01570-GBD-SN Document 5607-3 Filed 01/15/20 Page 2 of 2

EX. B to Schlissel
(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jon S. Schlissel $654,599 $2,000,000 $2,654,599
Susan lee Schuler $2,000,000 §2,060,000
Antionette Sherman $1,610,507 $2,000,000 $3,610,507
Leon Smith $1,865,156 $2,000,000 $3,865,156
Moira A. Smith $2,851,627 §?,000,000 $4,851,627
Michael Cc. Sorresse §2,000,000 $2,000,000
Patricia J. Statz $1,852,557 §2,000,000 $3,852,557
Edna iL. Stephens $401,133 $2,000,000 $2,401,133
Sanford M. Stoller $1,645,596 $2,000,000 $3,645,596
Brian T. Thompson $2,000,000 $2,000,000
Christopher | M. Traina $1,946,281 $2,000,000 $3,946,281
Diane M. Urban $568,603 $2,000,000 $2,568,603
Maria P, Vola 52,006,000 $2,000,000
Karen d. Wagner $2,223,384 $2,000,000 $4,223,384
Gabriela Waisman $2,000,000 $2,006,000
Victor Wald $1,737,879 $2,000,000 $3,737,879
Kenneth Watson $4,014,827 $2,000,000 $6,014,827
John White $968,917 $2,000,000 $2,968,917
Malissa White $2,248,566 §?,000,000 $4,248,566
Yuk Ping Wong $2,000,000 $2,000,G00
Shakila Yasmin $2,725,863 §?,000,000 $4,725,863
Edmond G. Young Jr. $1,780,793 $2,000,000 $3,780,793
Abraham Zelmanowitz $778,641 $2,000,000 $2,778,641
TOTALS $29,874,929 $46,000,000 $75,874,929

 

 

 
